August 18, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: iTrackr Systems, Inc. To Whom It May Concern: We hereby consent to use in this Form S-1 of our report dated June 23, 2011, relating to the financial statements of RespondQ, LLC as of December 31, 2010 and 2009 and for the year ended December 31, 2010 and from inception (November 19, 2009) until December 31, 2009. We hereby consent to use in this Form S-1 of our report dated February 7, 2011, except for Note N, which is July 11, 2011, relating to the financial statements of iTrackr Systems, Inc. as of December 31, 2010 and 2009 and for the year ended December 31, 2010 and 2009. We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form S-1/A. Yours very truly, Bedinger & Company Certified Public Accountants 1, SUITE 250, CONCORD, CA94520 · (925) 603-0800 · (925) 603-0804 FAX Members Of The American Institute Of Certified Public Accountants, The Center For Public Company Audit Firms, And The California Society Of Certified Public Accountants, Registered With The Public Company Accounting Oversight Board
